Citation Nr: 0807565	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left shoulder modified Mumford procedure.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right lateral ankle reconstruction.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of insertion of bilateral silastic cheek 
implants.

4.  Entitlement to an initial compensable rating for 
residuals of a scalp cyst removal.

5.  Entitlement to an initial compensable rating for 
residuals of a left leg anterior compartment release.

6.  Entitlement to an initial compensable rating for 
residuals of a fractured nose, status post rhinoplasty.

7.  Entitlement to an initial compensable rating for 
residuals of a fungal rash of the groin.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to 
September 2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was initially scheduled for a Travel Board 
hearing at the RO in September 2007.  Several weeks prior his 
hearing, however, the veteran requested that such be 
rescheduled to allow him additional time to gather evidence 
in support of his claim.  The veteran's request was granted 
by the undersigned in February 2008.  The case must therefore 
be remanded so that a Travel Board hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO.  The veteran should be 
notified of the date, time and place of 
such hearing by letter mailed to his 
current address of record.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



